10/05/2021


          IN THE SUPREME COURT OF THE STATE OF MONTATI                               ED
                                                                                      Case Number: PR 06-0422


                                       PR 06-0422
                                                                              OCT 0 5 2021
                                                                            Bovven Greenwood
                                                                          Clerk of Suprerne Court
 IN RE PETITION OF ALWYN T. LANSING                                ORDERateGfiVinntana


      Alwyn T. Lansing has petitioned for 1) waiver of the three-year test requirement for
the Multistate Professional Responsibility Examination (MPRE), and 2) for temporary
admission pending Lansing's taking of the February 2022 Bar Exam.
       Lansing is seeking to work as an Assistant Montana Attorney General in the office
of the Solicitor General, and is currently working as a law clerk to the Solicitor General.
Lansing requests waiver of the three-year test requirement for the Multistate Professional
Responsibility Examination (MPRE). By rule, applicants for admission upon examination
must provide evidence of the requisite score on an MPRE taken within three years of sitting
for the Montana bar exam. Rule VII.A.3, Rules of Admission. According to the petition,
Lansing passed the MPRE in 2017 and has remained an active attorney in good standing
in California and the District of Columbia, and "at no time has Petitioner faced any
disciplinary or ethical issues." Lansing has established good cause for waiver.
       We have granted temporary or provisional admission to qualified applicants
pending their passage of the bar exam. As we explained in Petition of Gosch, "Nemporary
admission until sitting for the bar exam may be appropriate in circumstances where a
candidate does not qualify for admission on motion or for transfer of a UBE score."
Petition of Gosch, 07-0303, March 7, 2016. As Lansing notes, we have granted temporary
admission in similar circumstances. In the Matter of the Temporary Admission to Practice
of Dale Schowengerdt, 07-00303, October 29, 2014. The petition states that Lansing will
work under the direct supervision of the Solicitor General during the pendency of her
temporary admission. Therefore,
       IT IS ORDERED that the request for waiver of the three-year test requirement for
submission of a prior MPRE score in conjunction with Petitioner's admission by
examination is GRANTED.
       IT IS FURTHER ORDERED that the request for temporary admission to the State
Bar of Montana pending Petitioner's taking of the bar exam in February 2022 is
GRANTED. The Clerk of this Court will administer the usual oath and issue a temporary
certificate granting Petitioner permission to practice law. This admission applies only
while Petitioner is employed with the Office of the Attorney General, which shall notify
the Court if Petitioner ceases to be employed by that office.
       The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
       DATED this          day of October, 2021.


                                                                                (
                                                                Chief Justice




                                                     /94
                                                                   Justices